Title: To James Madison from Edmund Randolph, 13 March 1803
From: Randolph, Edmund
To: Madison, James


Dear sirRichmond March 13. 1803
The inclosed decree has been rendered upon some few of the points, on which I have been consulted by you. I have sent a copy to Mr. Wm. Madison.
Mr. Rose has commenced a suit, in which he employs a great scope of demand. I have yet received no information from Mr. Wm. M. concerning it; tho’ it will be time enough, when the bill is filed. I am dear sir always Yr. friend
Edm: Randolph.
 

   
   RC (DLC). Docketed by JM.



   
   Randolph probably enclosed the chancery court decree in the case between JM and William Madison and others, 3 Mar. 1803.


